DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.  Claims 1,2, 8,13, 14, 19 and 28 have been amended.  Claims 1-21 and 23-28 are pending and examined below.

Response to Amendment
Amendments to the claims are sufficient to overcome the 35 U.S.C 112 second paragraph rejection set forth in the office action dated 4/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites a second encasing layer disposed at the sound damping layer inner surface, however, it also recited where the sound damping layer inner surface is disposed at the first wallboard.  It is unclear how the inner surface is both disposed at the first wallboard, but the encasing layer, having a surface itself, is set to be therebetween. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravnaas (U.S. Patent No. 9,637,913) in view of Roos et al. (U.S. Patent No. 2, 045,312).
Regarding claims 1 and 2, Ravnaas discloses a sound damping wallboard (300, Fig. 3), comprising a gypsum layer (304) having a gypsum layer inner surface (approximate 302) and a gypsum layer outer surface (opposite 302); a sound damping layer (302) disposed at the gypsum layer inner surface, and having a sound damping layer inner surface (approximate 306) opposite the gypsum layer inner surface, wherein the sound damping layer is formed by applying an adhesive composition comprising a dispersion including an acrylate copolymer and water (Col. 3, lines 1-6) at the gypsum layer inner surface and a second encasing layer disposed at the sound damping layer inner surface (306); but does not disclose a first encasing layer disposed at the gypsum layer outer surface or the second encasing layer being formed of a material comprising paper, fiberglass, foil, a polymer or a combination thereof.  However, Roos et al. teaches a sound damping wallboard (Figs. 7 and 9) where gypsum boards (18) are known to typically have encasing layers (18b) on both sides of the core (18a).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have had wallboards/gypsum boards (304, 306) of Ravnaas that were typically encased with paper as taught by Roos et al. that would result in a first encasing layer disposed at the gypsum layer outer surface and a second encasing layer formed of paper.
Regarding claim 2, Ravaas in view of Roos et al. further discloses a third encasing layer comprising of the paper (18a, 18b) of the gypsum board that would result in being disposed between the gypsum layer and the sound damping layer. 
Regarding claims 3, 8, Roos et al. further discloses at least the first encasing layer (18b) being formed of paper (Page 2, Col. 2, lines 41-43).
Regarding claims 4-5, Ravnaas further discloses the gypsum layer has a gypsum layer has a gypsum layer thickness, but does not specify the thickness as being 5/16 inch or less, ¼ inch or less.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a gypsum board with a commonly used thickness such as 5/16 or 1/4 inches.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from using thicknesses widely used in the art of gypsum boards.  
Regarding claims 6-7 and 28, Ravnaas discloses the acrylate copolymer comprises an elastomer acrylic copolymer (Abstract).
Regarding claim 9, Roos et al. teaches the second encasing layer as set forth above, but does not disclose the encasing layer including both an adhesive and removable carrier sheet.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the encasing layer attached by an adhesive means with a removable carrier layer to provide protection.
Regarding claim 10, Ravnaas discloses further discloses the sound damping layer comprising an adhesive (Col. 3, lines 1-6).
Regarding claims 11-12, Roos et al. discloses the second encasing layer as set forth above comprising adhesive but does not disclose the second encasing layer being removable or curable.  However, it would have further been obvious to one having ordinary skill in the art at the time the invention was claimed to have had an encasing layer that comprises of a material that is curable and removable that made it easy for its application. 

Allowable Subject Matter
Claims 19-21 and 23-27 are allowed.
Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a sound damping wallboard system on a building structure or a method of constructing thereof, wherein the building structure has a first wallboard and a second wallboard comprising a gypsum layer having an inner and out surface, a sound damping layer having a first surface disposed at the gypsum inner surface and a second surface opposite the first surface, a first encasing layer disposed at the gypsum layer out surface and a second encasing layer formed of a paper, fiberglass, foil or polymer being disposed at the inner surface of the sound damping layer, the second wallboard being fastened to the first wallboard, wherein the sound damping layer disposed in between as recited in its entirety in claims 13 and 19. 

Response to Arguments
Applicant's arguments filed on 8/11/2022 have been fully considered but they are not persuasive.  Applicant argues that Ravnass in view of Roos et al. fails to teach or suggest a second encasing layer wherein the second encasing layer is formed of a material comprising paper, fiberglass, foil, a polymer or a combination thereof.
In response to Applicant’s argument, Examiner respectfully disagrees.  The Examiner asserts that one of ordinary skill in the art would not necessarily have to modify Ravanass layer formed or a material such as paper since Ravanass discloses the sound damping wallboard has a second gypsum board which, in part, can serve as a second encasing layer that includes other layers such as a secondary gypsum layer.  Since Ravnass is silent regarding gypsum boards comprising layers of paper on the outer surfaces, Roos et al. is merely used to teach and highlight that it is known to have paper encasing layers and not necessarily used to modify Ravanass.  Therefore, the Examiner maintains that Ravanass and Roos et al. teaches and suggested the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633